181 F.2d 1009
FLEISHv.UNITED STATES.
No. 11062.
United States Court of Appeals Sixth Circuit.
April 17, 1950.

Samuel H. Goldfine, Detroit, Mich., and Maurice D. Smilay, Detroit, Mich., for appellant.
Edward T. Kane, Detroit, Mich., for appellee.
Before SIMONS, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause came on to be heard upon an appeal from an order of the district court denying a motion to vacate sentence. Appellant contended that the six counts upon which he was originally sentenced described only two offenses; that he was illegally sentenced on all of the six counts; and that the National Firearms Act, 26 U.S.C.A. § 2733(b), (d), and (c), is unconstitutional because in excess of the powers of Congress and because it invades the proper domain of the states in regulation of the sale of firearms within their borders. Appellant further claims that the sentence amounts to cruel and unusual punishment in violation of the Constitution. All of these contentions were decided adversely to appellant by the district court.


2
After a review of the briefs of the parties and the transcript of the record, and the hearing of argument of counsel, there appearing no error in the proceedings below, and the court being duly advised, it is ordered, adjudged, and decreed that the order appealed from be and the same is hereby affirmed upon the opinion of the district court 90 F. Supp. 273.